Citation Nr: 1221291	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-28 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD.  

In July 2012 and March 2012, the Board received additional evidence from the Veteran in the form of VA and private treatment records.  The representative filed a motion for the Board to accept the evidence and to waive review of the evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).  The Board accepts the evidence as timely filed as there is good cause shown for the delay (evidence was not previously available).  See 38 C.F.R. § 20.1304(b).  Additionally, in light of the waiver, the Board will consider such evidence in the adjudication of this appeal.  See 38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The Veteran has PTSD as a result of traumatic experiences during his active military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for PTSD due to various stressors he has cited that were associated with his duties, primarily aboard submarines, during service in the U.S. Navy.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

Establishing service connection specifically for the psychiatric disability of PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2011).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether the Veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressor(s) is related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to the actual occurrence, and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with his circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); Doran v. Brown, 6 Vet. App. 283, 289 (1994); 38 C.F.R. § 3.304(d)(f). 

The DSM-IV sets forth specific criteria which must be met to establish a diagnosis of service connection for PTSD.  DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others;" and (2) "the person's response involved intense fear, helplessness, or horror."

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a Veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6256-58 (Feb. 8, 2000).  

During the pendency of this claim, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 38 C.F.R. § 3.304(f)(3).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  However, a key provision of the liberalizing amended version of 38 C.F.R. § 3.304(f)(3), is the requirement that it be a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, who confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  Id.  

The Veteran's service personnel records reflect that he served in the U.S. Navy, including aboard various vessels, with military occupation specialties consistent with functions including marine mechanic, diesel mechanic, equipment technician, and chief of the boat.  None of the service records include any decorations or other indicia of involvement in combat.

The Veteran has reported several "stressor" incidents during service that he maintains resulted in his current PTSD.  In a letter dated in December 2007 he noted that he had completed 23 ballistic missile patrols averaging 60 days each, and that his total time submerged over his 20 years of service was a cumulative four plus years.  The Veteran reported specific incidents including:

(1) In September 1961 on the USS Sea Owl, the engine room flooded and they then sank to the bottom of the sound remaining there for several hours until water was pumped out; 

(2) In March 1962, on ballistic missile patrol, there was an electrical short circuit causing a fire in the engine room, which caused a large amount of ozone and black rubber smoke.  They remained in emergency breathing masks for some time until they were able to ventilate the boat; 

(3) Between January 1965 and August 1969: (a) an equipment fire occurred in forward machinery space while in Kings Bay, Georgia of the U.S., (b) while on ballistic missile patrol, the submarine struck an ice flow when coming to periscope depth and the collision threw them about and bent the periscope.  A friend lost toes when a hatch slammed on his foot, and (c) an oxygen generator exploded while Veteran was nearby, which stunned and temporarily deafened him; 

(4) In October 1970, on the USS George Washington for sea trials, the engine room reported flooding while at test depth, and the Veteran was chief of the watch and commenced emergency blow to the surface, which seemed to take forever to reach; 

(5) In February 1976, on the USS Tunny while on watch as diving officer of the watch, they experienced a close encounter with a Russian submarine playing cat and mouse with their ship and coming close enough to feel the propeller wash and hear the noise from the other submarine; and

(6) In March 1979, on the USS John C. Calhoun off Cape Canaveral, Florida, an empty missile tube unexpectedly flooded while the Veteran was the diving officer of the watch. 

In a letter dated in October 2008, the Veteran reported an incident in which a valve stem blew out and hydraulic oil sprayed out and saturated the Veteran.  This resulted in a complete loss of the submarine's hydraulic power and the ship experienced a complete loss of all control surfaces and a major depth excursion occurred before regaining control.  In November 2008, the Veteran reported an additional PTSD stressor involving an incident in which there was an engine fire sometime between August and November 1962.

The claims file contains a July 2009 letter from the Department of the Navy noting that staff had researched the relevant records on hand and at the Naval Historical Center regarding a request in reference to corroboration of the occurrences of any fires on board the USS George Washington from March 1962 to October 1962 or the USS Lewis and Clark from February 1965 to May 1965.  The letter reported that none of the records found could corroborate such occurrence.  The letter recommended that the RO contact the National Archives and Records Administration (NARA) and request information.

The claims file contains a February 2010 letter from NARA in response to an inquiry requesting copies of deck logs of the USS George Washington and USS Lewis and Clark for the period of August to November 1962 to support the Veteran's claim.  Specifically the request was to document that the Veteran assisted with burials at sea and that there were serious accidents aboard the ship.  NARA responded with a letter and an enclosed copy of a log entry for USS George Washington.  NARA noted that deck log entries of nuclear submarines tended to be brief or non-existent.

A deck log received with NARA's February 2010 letter to the RO shows that in August 1962, the ship's fire and rescue party was called away in support of actions required due to a fire on another ship, the USS Proteus.  In any case, the RO conceded that the stressor involving the fire occurred when the RO scheduled a VA examination in April 2010.

Private treatment records include the report of psychological evaluation in June 2007 by Wende J. Anderson, Psy.D.  In that report, Dr. Anderson discussed the Veteran's psychological evaluation following his twenty-year career in the Navy.  She opined that the Veteran's described history of symptoms was consistent with the presence of PTSD and depression.  After a discussion of the Veteran's reported in-service stressors-essentially as listed and discussed above-Dr. Anderson diagnosed PTSD and depressive disorder, not otherwise specified.  She concluded with an opinion that the Veteran's PTSD and related symptoms appeared to be service connected, as evidenced by the content of the symptoms the Veteran described.  These included the presence of symptoms of re-experiencing, avoidance, and hyperarousal, which she noted was found in individuals exposed to traumatic events that led them to experience intense fear, helplessness, or horror. 

In a lay statement dated in June 2007, a former crew member of the USS James Monroe with the Veteran reported that, during the period of August 1962 to early 1964, the crew members were involved onboard with a new procedure using oxygen generators.  He stated that they were under overwhelming personal stress in fear of possible explosive incidents involving the generators.
 
In an April 2010 report of a VA examination for PTSD, a VA clinical psychologist evaluated the Veteran for mental disorder symptoms.  The examination included a review of the clinical record on file and interview of the Veteran, as to his past medical history including military, treatment, and present medical history including psychosocial history.  The report includes a discussion of findings from psychiatric examination, including the presence of suicidal thoughts and other findings.  With respect to PTSD stressors/stressor events, the examiner noted that the Veteran indicated that he found none of the claimed stressor events particularly traumatic.  The examiner noted that none of the following categories of stressor events applied to the Veteran's case: natural disaster; fire or explosion; transportation accident; serious accident; exposure to toxic substance such as dangerous chemicals or radiation; physical assault or assault with a weapon; sexual assault or unwanted or uncomfortable sexual experience; combat or exposure to a war-zone; captivity; life-threatening illness or injury; severe human suffering; sudden, violent death of another person; sudden unexpected death of someone close to him; serious injury, harm or death caused by the Veteran to someone; or any other stressful event or experience.

The report contains a list of psychiatric symptoms the Veteran reported as associated with his claimed PTSD.  At the conclusion of the examination, the report contains a diagnosis on Axis I of depressive disorder, not otherwise specified.  The examiner found that the results of the examination were not consistent with symptoms of PTSD: the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD as noted, based on the findings of the report. 

A June 2010 treatment report by Dr. Anderson shows that she provided an update of the Veteran's condition following the earlier evaluation in June 2007.  In this report, she referred to an additional reported stressor incident when the Veteran saw a body bag of someone who was kept for 45 days in the freeze box on the USS George Washington after that person committed suicide by hanging at a location of the Veteran's watch station.  

After discussing the Veteran's complaints and after mental status examination, Dr. Anderson diagnosed PTSD and depressive disorder, not otherwise specified.  At the conclusion Dr. Anderson opined that the Veteran's mood-related difficulties were noted in terms of his meeting full criteria for a depressive episode at the time of the interview (June 2007); and that symptoms were as likely as not service connected.

On considering the merits of the claim, the Board notes that the evidence is in conflict as to the salient issue as to whether the Veteran meets the criteria for a diagnosis of PTSD.  As noted above, after VA examination in April 2010, the examiner concluded that that the Veteran did not meet the criteria for a diagnosis of PTSD.  That diagnosis was based on a review of the medical history, of the evidence in the claims file, and an examination and interview of the Veteran.  The examiner was told that the alleged in-service stressor for a fire aboard a ship was conceded.  Nevertheless, the VA examiner found that the Veteran did not have PTSD, and not just because of an invalid stressor.  The VA examiner also found that the required symptomatology was not met.

In contrast, the Veteran underwent private psychological evaluation in June 2007, when Dr. Anderson diagnosed PTSD on the basis of a finding that the Veteran's symptoms were consistent a diagnosis of PTSD.  She reiterated this in the later report of June 2010.

Both the VA examiner and Dr. Anderson provided detailed reports with supporting rationale as to why the Veteran does not or does in fact have PTSD.  Both reports are persuasive in this regard.  One significant difference between the two evaluations is that Dr. Anderson conducted psychological testing in the form of the Personality Assessment Inventory (PAI) in June 2007 and the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) in June 2010.  Dr. Anderson appeared to indicate that this testing was consistent with PTSD.  Therefore, her diagnosis of PTSD may carry slightly more weight than the VA examiner's opinion that the criteria for PTSD were not met because no such psychological testing was conducted during the April 2010 VA examination.

Furthermore, the additional evidence that was submitted in March 2012 contains VA treatment records from the mental health clinic showing that the Veteran receives regular treatment for PTSD.  The records list chronic PTSD as a DSM-IV diagnosis.  Thus, this is more evidence that he has PTSD.

At the least, the evidence of record raises a reasonable doubt as to whether the Veteran meets the criteria for PTSD.  Dr. Anderson's two reports are no less compelling than the VA examiner's report.  Thus, when reasonable doubt is resolved in the Veteran's favor, the Board finds that he has PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  Because the in-service stressor involving the fire was conceded, and because the Veteran likely experienced additional traumatic events during service as stated, the Board finds that he has PTSD as a result of traumatic experiences during his active military service.  In view of the finding, the Board concludes that service connection is warranted for PTSD.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


